Citation Nr: 0427853	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  04-10 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for psychiatric disability, to 
include post-traumatic stress disorder (PTSD) and residuals 
of head trauma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and G.B.H.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In May 2004, the veteran testified 
at a Board videoconference hearing.

The underlying issue of entitlement to service connection for 
a psychiatric disability, to include PTSD and residuals of 
head trauma, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1997 rating decision, the RO denied the 
veteran's claim for service connection for a "nervous 
disorder;" the veteran did not initiate an appeal by filing 
a notice of disagreement.

2.  Certain evidence received since the RO's December 1997 
decision denying service connection for psychiatric 
disability was not previously received, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

2.  Evidence received since the December 1997 decision is new 
and material, and the veteran's claim of entitlement to 
service connection for a psychiatric disability, to include 
PTSD and residuals of head trauma, has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied the veteran's claim for service 
connection for a "nervous disorder" in December 1997.  In 
the decision, the RO noted that the veteran's service medical 
records did not show the inservice concussion as alleged, nor 
did they show treatment for such a condition.  As the veteran 
did not initiate an appeal of the December 1997 decision by 
filing a notice of disagreement, that decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  
However, under pertinent law and VA regulations, VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is received.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).    

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (to be codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the veteran in this case filed an application to reopen a 
claim for service connection for a psychiatric disability in 
December 2001, the revised version of 3.156 is applicable in 
this appeal.

At the time of the RO denial in December 1997, evidence of 
record included the veteran's service medical records showing 
that he had been referred to a mental health clinic in 
February 1982 due to difficulty passing a training course.  
He was assessed as seeming notably guarded and suspicious, 
but a diagnosis seemed unwarranted at that time.  He was 
scheduled to take the Minnesota Multiple Personality 
Inventory (MMPI) the following day and be seen again in the 
mental health clinic, but documents related to these 
appointments are not on file.  Evidence also included VA 
examination reports dated in September 1997.  These reports 
included a psychiatric examination report noting that the 
veteran was quite paranoid and diagnosing him as having 
status post severe head trauma, rule out organic brain 
syndrome, rule out paranoid schizophrenia.  These reports 
also included a VA neurological report containing an 
impression of memory deficits and decreased concentration per 
veteran secondary to head trauma with a normal neurological 
examination.  They additionally included a VA PTSD 
examination report noting that the veteran's profile was 
consistent with a diagnosis of PTSD.  The examiner went on to 
opine that if there was a history of traumatic experience in 
service, and of current PTSD symptomatology, than a diagnosis 
of PTSD should be considered.

Evidence of record following the December 1997 rating 
decision includes the veteran's January 2002 statement that 
his previously claimed psychiatric disability included 
residual seizures from head trauma.  It also includes a 
January 1999 electroencephalogram (EEG) showing normal 
results, but noting that the test did not rule out the 
presence of a seizure disorder, which in general must be 
clinically diagnosed.  It also includes a medical letter from 
a private physician who had been treating the veteran since 
September 2000 who opined that the veteran's head trauma in 
1981 could be the basis for his seizures.  Evidence further 
includes statements from fellow servicemen, one of whom 
confirmed an incident in service when the veteran suffered 
3rd degree burns from after being caught behind an aircraft, 
and the veteran's testimony relating his purported head 
trauma to that incident.  Such evidence, presumed credible, 
bears substantially upon the specific matters under 
consideration as it relates to an unestablished fact 
necessary to substantiate the claim, i.e., it relates to an 
alleged head trauma in service and residuals thereof.  
Consequently, the record contains new and material evidence 
to reopen the claim.

At this point, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002); Huston 
v. Principi, 17 Vet. pp. 195, 202 (2003).  However, there is 
no need to consider whether there has been compliance with 
VCAA at this point.  Any VCAA deficiencies will be remedied 
as a result of actions set forth in the remand section of 
this decision.   


ORDER

The veteran's claim of entitlement to service connection for 
psychiatric disability, to include PTSD and residuals of head 
trauma, has been reopened.  To this extent, the appeal is 
granted.


REMAND

At the May 2004 Board hearing, the veteran referred to Social 
Security benefits he was receiving for medical reasons.  
Accordingly, an attempt must be made to obtain any claim(s) 
the veteran filed with the Social Security Administration 
(SSA), the decision(s) made, and the underlying medical 
records with respect to the decision(s).  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Regarding medical evidence, the veteran's service medical 
records show that he was seen in the mental health in 
February 1982 for psychiatric symptomatology, but was not 
given a diagnosis at that time.  Postservice medical records, 
consisting of September 1997 VA examination reports, raise 
the possibility of various psychiatric diagnoses, including 
PTSD, but likewise do not definitively provide any diagnoses.  
Consequently, clarification must be obtained regarding any 
psychiatric diagnosis(es) the veteran currently has and the 
etiology of same.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2003).

Also, with respect to PTSD, the veteran should be given the 
opportunity to provide detailed information regarding the 
stressors he attributes this claimed disability to and VA 
must make an attempt to verify the stressors.  See 38 C.F.R. 
§ 3.304(f).  The veteran must also be informed of the lack of 
documentation in his service medical records regarding the 
claimed head injury and provide him with the opportunity to 
provide alternative evidence, such as statements from fellow 
servicemen who may have witnessed the incident.  38 U.S.C.A. 
§ 5103A.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  This should include 
informing the veteran of the lack of 
documentation in his service medical 
records regarding an inservice head 
injury and affording him the opportunity 
to provide alternative evidence to 
corroborate the incident, such as 
statements from fellow servicemen who may 
have witnessed the head injury.

2.  The veteran should also be requested 
to submit to the RO his reported 
inservice stressors in as much detail as 
possible, including pertinent dates, 
places and names.

3.  The RO should obtain from the Social 
Security Administration (SSA) copies of 
any determinations regarding the 
veteran's claim(s) for disability 
benefits, along with the underlying 
medical records considered in reaching 
decision(s) involving the veteran.

4.  The RO should then contact the U.S. 
Armed Services Center for Research of 
Unit Records (CRUR) and request specific 
verification of the veteran's reported 
stressors reflected in the record, to 
include hearing testimony and any 
response to paragraph 2 above.

5.  The RO should schedule the veteran 
for VA psychiatric and neurological 
examinations to determine the presence 
and etiology of his claimed psychiatric 
disabilities and residuals of head 
trauma, to include PTSD and seizures.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiners in connection with this 
examinations.  The appropriate examiners 
should provide all neuropsychiatric 
diagnoses and specifically indicate 
whether the veteran has PTSD and/or 
seizures.  The appropriate examiners 
should also opine as to whether it is at 
least as likely as not (i.e. a 50 percent 
or higher degree of probability) that any 
such diagnosed disabilities are related 
to the veteran's period of active duty 
service.  Regarding PTSD, if, and only 
if, a claimed stressor is verified, the 
examiner should be expressly informed of 
the verified stressors.  The examiner 
should also be informed that only the 
specifically corroborated in- service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event(s) has 
resulted in PTSD. 

6.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should determine if the veteran's claims 
for a psychiatric disability, to include 
PTSD and residuals of head trauma, can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



